UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6556



RODNEY COBBS,

                                            Plaintiff - Appellant,

          versus


MICHELLE B. MITCHELL; GARY K. ARONHAIT,
Virginia Secretary of Public Safety; DOCTOR
FREUND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-1732-AM)


Submitted:   October 31, 2000          Decided:     November 13, 2000


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Cobbs, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Cobbs, a Virginia inmate, appeals the district court’s

orders denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).     We have

reviewed the record and the district court’s opinions and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Cobbs v. Mitchell, No.

CA-99-1732-AM (E.D. Va. Dec. 6, 1999 & Mar. 22, 2000).*    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
March 20, 2000, the district court’s records show that it was
entered on the docket sheet on March 22, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was physically entered on the docket sheet that
we take as the effective date of the district court’s decision.
See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2